O’NIELL, J.
The plaintiffs, property tax payers in the school district-No. 17 of the parish of Claiborne, brought this suit to annul a special election, and a special school tax of 10 mills on the dollar levied in pursuance thereof for the term of five years. They prosecute this appeal from a judgment rejecting their demand and decreeing the special election and school tax valid.
Several grounds are urged for demanding that the election and school tax be decreed null; the most serious of which is that four of the ten members composing the parish board of school directors were not notified of the calling of the special meeting at which the election was called, and that of the six members who attended the meeting only four voted in favor of the resolution calling the election..
It appears that a special election had been held in the school district No. 17 in June, 1914, at which a majority in number and amount of the property tax payers voted to levy the special tax of 10 mills on the dollar for a period of five years. A suit was brought by certain property tax payers to annul that election on account of certain alleged irregularities in the proceedings. The members of the board of school directors residing in Homer, the parish seat, fearing that the suit would result in a decree of nullity of the election, decided, on Saturday, the 22d of August, 1914, to request the president of the board, who resided several miles out in the country, to call a special meeting of the board for the purpose of ordering another election. On Monday morning, the 24th of August, 1914, the secretary of the board received instructions from the president to notify the members of the board that a special meeting would be held in Homer on Tuesday, -the 25th. The secretary notified as many members as he could by telephone, and mailed post cards to others, advising them that a special meeting of the board would be held in Homer on the next day, for the purpose of calling a special election to be held on the 2d of October, 1914. One member was not notified at all, the secretary having depended upon a messenger to notify him verbally. Three other members, resid*303ing in remote parts of the parish, received their notices by mail the day after the election was held. The only train by which the notices could have reached them before the hour ,of the meeting had left the town of Homer when the secretary mailed the notices. The meeting was therefore held by six members, who constitued a quorum. Four of the members present voted in favor of the resolution calling the special election, and two voted against it.
The district court held that the fact that, of the ten members composing the parish board of school directors, two voted against the resolution and four were not allowed an opportunity to vote upon it at all, did not render the election null, because, under section 2 of Act No. 256 of 1910, the hoard of school directors was required to call the election when requested to do so by the petition of one-fourth of the property tax payers eligible to vote in the election. It is not denied by the plaintiffs in this suit that the petition to the board of school directors, requesting that body to call the election, was signed by one-fourth of the property tax payers eligible to vote in the election.
Section 2 of Act No. 256 of. 1910 authorizes the parish board of school directors to call a special election for the purpose of submitting to the property tax payers a proposition to levy a special tax in aid of public schools, without any request from the property tax payers. And that section of the law further provides that the parish board of school directors shall be required to call an election for that purpose when requested to do so by the written petition of one-fourth of the property tax payers eligible to vote in the election. But we cannot agree with the learned district judge that, because the parish board of school directors was required, as a mandatory duty, to call the election, therefore the call for the election need not be regular or valid, or might- be dispensed with altogether. An orderly administration of affairs requires that a special election for the purpose of levying a tax under the provisions of Act No. 256 of 1910 must be called by the governing authority of the district in which the election is to be held, whether it be called in response to a petition of the property tax payers or without such petition. An election held for that purpose without the authority of the governing body of the district in which the tax is to be levied is not a legal election.
The calling of the special meeting of the board of school directors to be held within a time too short to permit all of the members to be notified was not done with any improper motive in this instance. The purpose in hurrying the proceedings was to hold the election at the earliest date possible, in order to have the special tax extended upon the assessment rolls before they would be closed. But we have to deal only with the deed, not the motive. It will not do to sanction proceedings whereby a minority of the members of an executive board controlled its affairs by voting at a special meeting of which the members who did not vote against the proceedings were not allowed an opportunity to vote at all.
Our conclusion being that the^special election and the tax levied in pursuance thereof are null, for tire reasons stated above, it is unnecessary to consider the other complaints made in the plaintiff’s petition.
The judgment appealed from is annulled, and it is now ordered, adjudged, and decreed that the special election held in school district No. 17 of the parish of Claiborne on the 2d of October, 1914, and the special tax levied in pursuance thereof are null and void and of no effect. The defendant is to pay all costs of this suit.